DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
An amendment was filed by Applicant on January 31, 2022 and is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander R. Schlee (55,912) on February 24, 2022.
The application has been amended as follows: 
Claims 1-15 are cancelled.
Claim 20 line 3, following exhaust a, delete “ high”.
Claim 25 line 2-3, following perpendicular to, delete “the air inlet manifold opening and air outlet manifold opening”; Replace with –an air inlet manifold opening and an air outlet manifold opening --.
Allowable Subject Matter
Claims 16, 18-21 and 24-26 are allowed.
The following is an Examiner's statement of reasons for allowance: It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious

The closest prior art is Xu US. Patent (9,553,492), discloses a paper shredder with motor with air intake and outlet manifolds, however the prior art does not disclose, 
an input formed into the shredder enclosure; and an output connected to a plurality of inlet vent holes directed axial to the shaft; wherein the inlet vent holes communicatingly extend between the output of the air intake manifold and the motor; an intake fan disposed between the input of the air intake manifold and the output of the air intake manifold, operating to insufflate a volume of air through the inlet vent holes into the motor for cooling, wherein the intake fan is directly coupled to the shaft of the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 24, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753